     Case 2:20-cv-01383-RDP Document 4 Filed 10/06/20 Page 1 of 2            FILED
                                                                    2020 Oct-06 PM 03:09
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA


  IN THE UNITED STATE DISTRICT COURT FOR THE NORTHERN
         DISTRICT OF ALABAMA,SOUTHERN DIVISION

HARTFORD LIFE AND ACCIDENT    )(
COMPANY                       )(
                              )(
                              )(           CASE NUMBER:
             PLAINTIFF        )(           2:20-cv-01383 GMB
                              )(
VS                            )(
                              )(
                              )(
HENREITTA BROWN,CRYSTAL BROWN,)(
ET AL                         )(
                              )(
             DEFENDANTS       )(


                        NOTICE OF APPEARANCE

    COMES NOW, the undersigned, and gives notice of her
representation of the Defendant, HENREITTA BROWN in the
above-styled cause.

                               /s/ Patrice Blankenship
                               Attorney for the Defendant
                               Henreitta Brown
Of Counsel:
BLANKENSHIP AND ASSOCIATES, P.C.
1117 22nd South
Birmingham, AL 35205
Phone: 205-243-4761
Fax: 205-942-7094


                    Certificate of Service

    This is to certify that a copy of the foregoing
has been served upon all counsel of record via the
Pacer electronic filing system.
 Case 2:20-cv-01383-RDP Document 4 Filed 10/06/20 Page 2 of 2




Dated this the 6th day of September, 2020.


                                 /s/ Patrice Blankenship
                                 Patrice Blankenship, Esq.
